[Cite as Gilliam v. Vaughn's Auto Repair & Towing, 2019-Ohio-5020.]


STATE OF OHIO                    )                       IN THE COURT OF APPEALS
                                 )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

JAMES GILLIAM                                            C.A. No.     19CA011505

        Appellee

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
VAUGHN’S AUTO REPAIR & TOWING                            OBERLIN MUNICIPAL COURT
                                                         COUNTY OF LORAIN, OHIO
        Defendant                                        CASE No.   17CVF00486

        and

LORAIN COUNTY SHERIFF

        Appellant

                                 DECISION AND JOURNAL ENTRY

Dated: December 9, 2019



        CARR, Judge.

        {¶1}    Defendant-Appellant Lorain County Sheriff (“the Sheriff”) appeals the judgment

of the Oberlin Municipal Court. This Court reverses and remands the matter for proceedings

consistent with this decision.

                                                    I.

        {¶2}    This Court summarized the facts of the matter in the prior appeal:

        According to [Plaintiff] James Gilliam, following a traffic stop in Lorain County,
        his vehicle was towed and stored by [Defendant] Vaughn’s Auto Repair &
        Towing [(“Vaughn’s”)]. Over the next few months, he attempted to recover his
        vehicle, but every time he tried to pay the requested fee, Vaughn’s would increase
        the amount it said he owed. Finally, one day it told him that his vehicle had been
        sold. Mr. Gilliam filed a complaint against Vaughn’s, alleging several causes of
        action. After discovering that the Sheriff had approved the sale, Mr. Gilliam
        amended his complaint to add claims against the Sheriff. Specifically, Mr.
                                                 2


       Gilliam alleged that the Sheriff had failed to provide him the notice required by
       statute that his vehicle was going to be sold.

       After answering the amended complaint, the Sheriff moved for summary
       judgment, alleging that it was immune from liability. The municipal court denied
       its motion because it determined that some of the documents the Sheriff had
       submitted were not properly incorporated into an affidavit. It gave the Sheriff 14
       days to supplement the record. After the Sheriff submitted a supplemental brief,
       the municipal court again denied its motion for summary judgment, concluding
       that it was not immune because it had not followed the statutory procedure for
       disposal of the vehicle.

Gilliam v. Vaughn’s Auto Repair & Towing, 9th Dist. Lorain No. 18CA011340, 2019-Ohio-

1392, ¶ 2-3.

       {¶3}    The Sheriff appealed and this Court reversed the judgment of the trial court. See

id. at ¶ 1, 3. In so doing, this Court concluded that it did not “appear that the municipal court

conducted the three-tiered analysis for political subdivision immunity.” Id. at ¶ 7. We noted that

the trial court “did not analyze whether the exceptions to immunity under Section 2744.02(B) or

the statutory defenses to liability under Section 2744.03(A) applied.” Id. In conclusion, we

determined that a remand was warranted because, even “[t]hough the municipal court may have

worked through the three-tier immunity analysis under Sections 2744.02 and 2744.03, we

can[not] determine from the judgment entry its conclusions in that regard.” Id. at ¶ 8.

       {¶4}    Upon remand, the trial court again issued an entry denying the Sheriff’s motion

for summary judgment. The trial court, albeit reluctantly, conducted the analysis ordered by this

Court in the prior appeal and concluded that the Sheriff “is a political subdivision immune from

tort liability under R.C. 2744.01(F)[,]” that “none of the exceptions in R.C. 2744.02(B)

appl[ied,]” and that it was therefore not necessary for it to make a finding under R.C.

2744.03(A). Notwithstanding the foregoing, inexplicably, the trial court stated that, “[r]egardless

of the court’s conclusions in the three tier analysis the court finds that the Lorain County Sheriff
                                                3


under the unique facts and circumstances of this case is not as a matter of law immune from

liability.” In concluding that genuine issues of material fact remained and the Sheriff was

therefore not entitled to the benefit of immunity, the trial court appears to have primarily relied

upon Broadvue Motors, Inc. v. Maple Hts., 135 Ohio App. 3d 405 (8th Dist.1999). The Sheriff

has appealed, raising a single assignment of error for our review. Mr. Gilliam has not filed a

brief in this matter. See App.R. 18(C).

                                                II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN FAILING TO DISMISS THE COMPLAINT
       AS TO THE LORAIN COUNTY SHERIFF BECAUSE THE SHERIFF IS
       IMMUNE FROM SUIT[.]

       {¶5}    The Sheriff asserts in its assignment of error that the trial court erred in denying

its motion for summary judgment. Based upon the trial court’s own conclusions concerning the

three-tiered statutory immunity analysis, which are not challenged on appeal, we agree.

       {¶6}    “A court engages in a three-tiered analysis to determine whether a political

subdivision is immune from liability for damages in a civil action.” Molnar v. Green, 9th Dist.

Summit No. 29072, 2019-Ohio-3083, ¶ 11.               “R.C. 2744.02(A) provides that ‘a political

subdivision is not liable in damages in a civil action for injury, death, or loss to person or

property allegedly caused by any act or omission of the political subdivision or an employee of

the political subdivision in connection with a governmental or proprietary function.’” Thomas v.

Lorain Metro. Hous. Auth., 9th Dist. Lorain No. 17CA011177, 2018-Ohio-2997, ¶ 13. “When it

has been determined that a party generally qualifies for immunity due to its status as a political

subdivision, the second tier of the analysis is to determine whether one of the exceptions to

immunity set forth in R.C. 2744.02(B) is applicable.” Id. “Under circumstances where an
                                                      4


exception to immunity applies, the third tier of the analysis involves a determination of whether

immunity may be restored under R.C. 2744.03(A).” Id.

       {¶7}    Here, the trial court engaged in the three-tiered analysis in its judgment entry; an

analysis that is not challenged on appeal. Therein, the trial court determined that the Sheriff was

a political subdivision and thus, absent an exception, would be immune from liability. The trial

court also concluded that none of the exceptions in R.C. 2744.02(B) applied. Further, the trial

court did not conclude that Chapter 2744 of the Revised Code was inapplicable. See R.C.

2744.09. Accordingly, given those findings, which are unchallenged on appeal, the trial court

should have ended its analysis there and, based upon its own three-tiered analysis, concluded that

the Sheriff was immune and granted its motion for summary judgment.

       {¶8}    Instead, the trial court ignored the three-tiered analysis and, based primarily upon

Broadvue Motors, Inc., and “the unique facts and circumstances of this case[,]” concluded that

the Sheriff was not as a matter of law immune from liability. Initially, we cannot say that

Broadvue Motors, Inc., irrespective of whether we agree with its holding, stands for the

proposition that the three-tiered immunity analysis can be ignored. In Broadvue Motors, Inc., it

appears the appellate court concluded that the exception contained in R.C. 2744.02(B)(5)

applied. See id. at 411. Nothing in Broadvue Motors, Inc. suggests that it is correct for the trial

court to disregard the three-tiered statutory analysis.

       {¶9}    The trial court erred in disregarding the three-tiered analysis, particularly given

this Court’s order in the prior appeal. See Elston v. Howland Loc. Schools, 113 Ohio St. 3d 314,

2007-Ohio-2070, ¶ 10 (“The process of determining whether a political subdivision is immune

from liability involves a three-tiered analysis.”).
                                                 5


       {¶10} Given that the trial court engaged in the three-tiered analysis and found that no

exception to immunity applied, and that the substance of the trial court’s three-tiered analysis is

not challenged on appeal, the Sheriff’s assignment of error is sustained.

                                                III.

       {¶11} The Sheriff’s assignment of error is sustained. The judgment of the Oberlin

Municipal Court is reversed and the matter is remanded for proceedings consistent with this

opinion.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Oberlin Municipal

Court, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                         6




TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.

APPEARANCES:

DENNIS P. WILL, Prosecuting Attorney, and DANIEL F. PETTICORD, Assistant Prosecuting
Attorney, for Appellant.

RICHARD RAMSEY, Attorney at Law, for Defendant.

ANTHONY BAKER, Attorney at Law, for Appellee.